Citation Nr: 0217544	
Decision Date: 12/04/02    Archive Date: 12/12/02

DOCKET NO.  94-13 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a higher initial evaluation for chronic 
sinusitis, status post bilateral endoscopic ethmoidectomy 
with etiopathic cough, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.J. Bakke


INTRODUCTION

The veteran served on active duty from November 1983 to 
September 1992.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a decision rendered by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

In September 1992, the RO received the veteran's claim for 
service connection for, among other disabilities, asthma, 
bronchitis, and a disability manifested by chronic cough.  
The RO issued a rating decision in November 1992 in which it 
granted service connection for chronic sinusitis, status 
post bilateral endoscopic ethmoidectomy with chronic cough, 
and denied service connection for asthma and bronchitis.  
The veteran filed a statement in December 1993 in which he 
discussed his symptoms and the treatment he had received for 
his sinusitis and cough, asthma, and bronchitis.  The RO 
accepted this document as a notice of disagreement 
concerning the evaluation assigned the newly service 
connected sinusitis disability with cough.  However, the RO 
did not similarly accept the statement as a notice of 
disagreement concerning the denial of service connection for 
asthma and bronchitis.  Accordingly, the RO did not list the 
issues of service connection for asthma and bronchitis on 
its December 1993 statement of the case.

In addition to discussing his sinusitis and cough, the 
veteran clearly discusses his treatment during service for 
bronchitis and asthma, and the opinion of civilian doctors 
post-service that he still manifests symptoms that may be 
attributable to bronchitis and asthma.  There seems to be no 
rationale for not accepting this statement as a notice of 
disagreement concerning the issues of service connection for 
asthma and bronchitis, as well as the issue of the 
evaluation assigned the sinusitis with cough.  Hence, the 
Board finds that the veteran's December 1993 statement is 
effective as a notice of disagreement concerning all three 
issues.

The only issue over which the Board clearly has appellate 
jurisdiction is that which is set forth on the title page.  
But, as the appellant filed a timely notice of disagreement 
with the denial of service connection for asthma and 
bronchitis, received by the RO in December 1993, the Board 
will remand for the issuance of a statement of the case the 
issues of entitlement to service connection for asthma and 
bronchitis.  See Manlincon v. West, 12 Vet. App. 238, 240 
(1999).

The December 1993 statement further noted that the veteran 
experiences headaches.  A claim for service connection for 
headaches in inferred and referred to the RO for appropriate 
action.

This case has been before the Board three times, in August 
1996, April 1998, and September 2001.  For reasons already 
discussed and delineated below, the Board regrets that it 
must again remand this claim for further development.


REMAND

First, the veteran must be afforded an opportunity to 
testify before a member of the Board.

On his substantive appeal, VA Form 9, "Appeal to the Board 
of Veterans Appeals," received by the RO in February 1994, 
the appellant requested in block 7A a hearing before a 
member of the Board and, in block 7B, indicated that he 
would appear personally at a hearing before a member of the 
Board appearing at the local RO.

The veteran was initially scheduled for a Travel Board 
hearing in April 1996, and was given notice by a letter 
dated in February 1996.  He requested to reschedule this 
hearing.  No hearing was rescheduled.  In August 1996, the 
Board remanded for further development, including 
clarification of the veteran's wishes concerning a hearing.  
He responded that he still wished a hearing.  The RO 
attempted to schedule the veteran for a video teleconference 
hearing in November 1997, and gave him notice by letter 
dated in October 1997.  The veteran responded with the 
provided form that he wished to reschedule the video 
teleconference hearing.  A note attached to the form 
indicates that the veteran's reason-he was scheduled for 
further medical testing-was insufficient reason to 
reschedule the hearing.  A letter from the RO to the veteran 
is of record, dated in November 1998.  It states that the RO 
cannot reschedule the veteran's hearing and he would have to 
either appear for the hearing or withdraw his request.

There is nothing further.  The claims file does not show 
that the veteran has withdrawn his request for a hearing 
before a member of the Board either appearing in person or 
via video teleconference.

Second, there is another issue inextricably intertwined with 
the claim on appeal in this case.  The Board notes that a 
claim for entitlement to service connection for post 
operative bilateral inguinal hernia and/or hiatal hernia, as 
secondary to the service-connected sinusitis with cough is 
pending.  In an August 2002 rating decision, the RO noted 
that the decision concerning this issue was deferred for 
supplemental VA examination.

In Harris v. Derwinski, the Court of Veterans Appeals (now 
the Court of Appeals for Veterans Claims, hereinafter Court) 
found that a claim for service connection for a heart 
disorder, as secondary to the service-connected anxiety 
neurosis, was inextricably intertwined with a claim for an 
increased evaluation for the anxiety neurosis, which was 
then under appeal.  1 Vet. App. 180 (1991).  Similarly, the 
veteran in the present case alleges a cause and effect 
relationship between the issue on appeal, entitlement to a 
higher initial evaluation for his service-connected 
sinusitis with cough, and his status post inguinal hernia 
repair and hiatal hernia, which he argues are the result of 
his service-connected sinusitis with cough.

The fact that an issue is inextricably intertwined does not 
establish that the Board has jurisdiction of the issue, only 
that the Board cannot fairly proceed while there are 
outstanding matters that must be addressed.

Finally, the claim must be remanded so that the RO can refer 
the veteran's claim for a higher initial evaluation for the 
service-connected sinusitis with cough to the Undersecretary 
for Benefits or the Director, VA Compensation and Pension 
Service, for consideration of the assignment of an 
extraschedular rating, as required by the September 2001 
remand.

A remand by the Court or Board confers on the claimant, as a 
matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268 (1998).  Hence, 
the Board finds it is necessary to remand this claim for 
compliance with the September 2001 remand order.

To ensure full compliance with due process requirements, the 
case is REMANDED to RO for the following development:

1.  The RO should schedule the veteran 
for a hearing before a member of the 
Board appearing at the local RO or via 
video teleconference.

2.  Inasmuch as the issue of entitlement 
to service connection for post operative 
bilateral inguinal hernia and/or hiatal 
hernia, as secondary to the service 
connected chronic sinusitis with cough 
is "inextricably intertwined" with the 
issue of a higher initial evaluation for 
chronic sinusitis, status post bilateral 
endoscopic ethmoidectomy with etiopathic 
cough, the RO should take appropriate 
adjudicative action, and provide the 
veteran and his representative notice of 
the determination and the right to 
appeal.  If a timely notice of 
disagreement is filed, a statement of 
the case should be furnished.  An 
appropriate period of time should be 
allowed for response.

3.  The RO should refer the claim for a 
rating in excess of 10 percent for 
chronic sinusitis, status post bilateral 
endoscopic ethmoidectomy with etiopathic 
cough to the Undersecretary for Benefits 
or the Director, VA Compensation and 
Pension Service, for consideration of an 
extraschedular evaluation.  If the claim 
is denied, a supplemental statement of 
the case should be issued as to that 
issue.  An appropriate period of time 
should be allowed for response.

4.  The RO should issue a statement of 
the case on the issues of entitlement to 
service connection for asthma and 
bronchitis.  That document should set 
forth the reasons and bases for the 
actions undertaken.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).




